Order filed October 1, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00555-CR
                                ____________

               EX PARTE HENRY EARL ESTER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1516620

                                     ORDER

      This is an appeal from the denial of an application for writ of habeas corpus.
In the proceeding below, appellant was determined to be indigent and appointed
counsel. Appellant waived his right to counsel and the trial court held a Faretta
hearing. See Faretta v. California, 422 U.S. 806, 835 (1975). The trial court
determined appellant could proceed pro se.
      On appeal, appellant continues to represent himself pro se. Appellant has not
filed a brief. Appellant’s brief was due August 8, 2019. On August 15, 2019, this
court sent appellant notice that his brief was late. No brief or response has been
filed. It is a well-established principle of federal and state law that no constitutional
right to counsel exists on a writ of habeas corpus. Ex parte Graves, 70 S.W.3d 103,
110 (Tex. Crim. App. 2002).

      Pursuant to Texas Rule of Appellate Procedure 31.1, we ORDER appellant
to file a brief in this appeal on or before October 31, 2019. If appellant fails to file
his brief as ordered, we will decide this appeal upon the record before the Court.
See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (affirming
conviction on record alone where appellant failed to file a pro se brief after being
properly admonished); Coleman v. State, 774 S.W.2d 736, 738–39 (Tex. App.—
Houston [14th Dist.] 1989, no pet.) (holding that former rule 74(l)(2) (now Rule
38.8(b)) permitted an appeal to be considered without briefs “as justice may
require” when a pro se appellant has not complied with the rules of appellate
procedure).

                                    PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.